Citation Nr: 1205683	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-38 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for painful joints as secondary to gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to October 1988 and from August 1990 to October 1993.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the Board finds that a VA medical opinion is necessary with respect to the Veteran's claim of entitlement to service connection for gout prior to further appellate consideration.  38 C.F.R. § 3.159(c)(4).  In particular, the Veteran's service treatment records document treatment for foot pain.  A June 1986 treatment record notes the Veteran's complaints of pain in his right foot with a questionable etiology indicated.  A February 1987 treatment record notes treatment for and assessment of a slightly swollen left toe.  Further, a November 1987 treatment record documents the Veteran's complaints of pain in his left foot which had lasted for the previous two weeks.  The remainder of the Veteran's service treatment records is absent any complaints of or treatment for foot pain.    

None of the medical records currently associated with the Veteran's VA claims file offer an opinion as to a possible causal relationship between the Veteran's gout and his periods of military service.  

The duty to assist requires that a medical opinion be provided when necessary to decide a claim.  Because the evidence of record does not include a medical opinion based on a complete review of the Veteran's claims file that discusses the likelihood that the Veteran's current gout was incurred in or aggravated by his active service, the Board concludes that a VA medical opinion is needed in order to render a decision in this case.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].  

The claim of entitlement to service connection for painful joints as secondary to gout is inextricably intertwined with the claim of entitlement to service connection for gout.  In other words, development of the Veteran's claim for entitlement to service connection for gout may impact his claim for painful joints.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Inasmuch as the Board is remanding the case for an opinion as to whether the Veteran's gout is related to service, a medical opinion should be obtained to ascertain whether his joint pain is related to his gout if it is determined that his gout is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his gout and painful joints since service.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.
  
2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any current gout and/or painful joints.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify whether it is at least as likely as not (i.e. 50 percent or greater probability) that Veteran either (1) currently has gout, or (2) has had gout at any time since March 2008.

b)  If the Veteran either currently has gout or has had gout at any time since March 2008, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's periods of military service, to include his treatment for foot pain in June 1986, February 1987, and November 1987.

c)  Indicate whether the Veteran currently has, or has had at any time since March 2008, a disability other than gout that is manifested by painful joints.  

d) If the Veteran has a chronic disability manifested by joint pain, the examiner must provide an opinion, in light of the service and post-service medical evidence of record, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the chronic disability manifested by joint pain is etiologically related to the Veteran's military service and or due to, or aggravated by, gout.  

 The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

